ORDER

PER CURIAM.
Defendant, James J. Schmedeke, appeals from the judgment entered upon a jury verdict finding him guilty of driving while intoxicated, in violation of Section 577.010 RSMo (2000). The trial court sentenced him to a term of five years’ imprisonment.
In his sole point on appeal, Defendant contends the trial court erred in allowing testimony that (1) he was informed after his arrest that refusal to submit to a blood alcohol test would result in administrative revocation of his driving privileges, and (2) his subsequent refusal to submit to the *721test actually resulted in such revocation. Defendant argues that this testimony was irrelevant, and that it improperly suggested to the jury that his refusal in such circumstances showed a consciousness of guilt.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears, and no jurisprudential purpose would be served by a written opinion. We affirm the judgment pursuant to Rule 30.25(b).